Exhibit 10.1

 

SECOND AMENDED AND RESTATED VOTING AGREEMENT

 

This SECOND AMENDED AND RESTATED VOTING AGREEMENT (this “Agreement”) dated as of
July 24, 2017 (the “Effective Date”) (as defined below) is by and among Acura
Pharmaceuticals, Inc. (f/k/a Halsey Drug Co., Inc.), a New York corporation (the
“Company”), Essex Woodlands Health Ventures V, L.P. (“Essex”) and Galen Partners
III, LP (“Galen”) and John Schutte (“Schutte”) and is binding on the other
testing parties to the Original Agreement (as defined below).

 

WHEREAS, this Second Amended and Restated Voting Agreement amends and restates
that certain Amended and Restated Voting Agreement dated as of February 6, 2004
(the “Original Agreement”);

 

WHEREAS, pursuant to Section 8 of the Original Agreement, the Company and the
holders of a majority of Securities covered by the Original Agreement (which
Majority Holders must include Galen and Essex) (the “Majority Holders”) have the
right and power to amend the Original Agreement, and bind the parties thereto
(the “Parties”);

 

WHEREAS, the Company and the Majority Holders wish to amend and restate the
Original Agreement in connection with John Schutte’s (“Schutte”) purchase of an
equity stake in the Company in order to grant him a designation right and add
him as a Party;

 

NOW, THEREFORE, the parties to this Agreement, hereby agree and consent as
follows:

 

1.           Election of Director Nominees. The Company, Schutte, Galen and
Essex (each of Schutte, Galen and Essex being referred to as a “Designating
Party”) agree as follows:

 

(a)          Each Party holding any of the Company’s securities (collectively,
the “Securities”) shall vote its Securities, and take or cause to be taken such
other actions, as may be required from time to time to (i) ensure that the Board
of Directors consists of no more than seven directors (or in the event
clause (ii)(C) requires the election of more than three directors, then seven
plus the number of independent directors in excess of three required by such
clause), (ii) elect to the Board of Directors of the Company (A) one (1) person
designated by each Designating Party, (B) one person who shall be the Chief
Executive Officer of the Company, and (C) the greater of (xx) three (3) person
or (yy) a number of directors such that the majority of the Board of Directors
shall consist of independent directors, in the case of each of (xx) and (yy) who
shall be independent directors (as defined in Rule 5605 of the NASDAQ
Marketplace Rules, as may be modified or supplemented) nominated and elected to
the Board of Directors by the then current directors. Without limiting the
generality of the foregoing, at each annual meeting of the shareholders of the
Company, and at each special meeting of the shareholders of the Company called
for the purpose of electing directors of the Company, and at any time at which
the shareholders of the Company have the right to elect directors of the
Company, in each such event, each Party shall vote all Securities owned by them
(or shall consent in writing in lieu of a meeting of shareholders of the
Company), or take such other actions as shall be necessary, to elect the
Designating Parties’ designees as director of the Company in accordance with the
preceding provisions of this Section 1(a);

 

 1 

 

 

(b)          Each Party shall take all actions necessary to remove forthwith the
director designated by a Designating Party when such removal is requested for
any reason, with or without cause, by such Designating Party. In the case of the
death, resignation or removal as herein provided of a Designating Party’s
designee, each Party shall vote all Securities held by it to elect another
person designated by such Designating Party pursuant to Section 1(a);

 

(c)          Each Party hereby agrees that it will not vote any of its
Securities in favor of the removal of any director that shall have been
designated by a Designating Party, unless the Designating Party shall have
consented to such removal in writing;

 

(d)          In the event that any Party shall fail to vote the Securities held
by it in accordance with Section 1(a) and (b), such Party shall, upon such
failure to so vote, be deemed immediately to have granted to each Designating
Party a proxy to vote its Securities solely for the election of the nominee of
such Designating Party or the removal of such Designating Party’s designated
director, as the case may be. Such Party acknowledges that each such proxy
granted hereby, including any successive proxy, if necessary, is being given to
secure the performance of an obligation hereunder, is coupled with an interest,
and shall be irrevocable until such obligation is performed;

 

(e)          No Party shall grant any proxy or enter into or agree to be bound
by any voting trust with respect to the Securities held by such Party, or enter
into any shareholder agreement or arrangement of any kind with any person with
respect to the Securities held by such person that is, in either case,
inconsistent with the terms of this Agreement (whether or not such agreement and
arrangement was or is with other shareholders of the Company that are or are not
parties to this Agreement);

 

(f)          The Company shall take, or cause to be taken, such actions as may
be required from time to time to establish and maintain executive, audit and
compensation committees of the Board of Directors, as well as such other
committees of the boards of directors of the Company as the Board of Directors
shall determine, having such duties and responsibilities as are customary for
such committees. The designees of each Designating Party shall be, if so
requested by the Designating Party, in its sole discretion, a member of each
such committee, if in the case of the audit and compensation committees, they
are independent under the standards of NASDAQ Market Place Rules established for
each such committee;

 

(g)          The rights of a Designating Party to designate a director pursuant
to Section 1(a) shall terminate on the date such Designing Party ceases to be a
holder of at least six hundred thousand (adjusted for stock splits and similar
events after the Effective Date) Share Equivalents (“Minimum Threshold”), with
the additional forfeited seat becoming a seat for an independent director to
thereafter be nominated and elected to the Board of Directors from time to time
by the then current directors. For purposes hereof, Share Equivalents means
common stock of the Company and/or shares of common stock of the Company
underlying warrants. Whenever this Agreement refers to Schutte, Essex or Galen
holding or owning a certain number of Share Equivalents, such ownership or
holdings shall include ownership by their affiliates, including without
limitation, in the case of Galen, Share Equivalents held by Galen Partners
International III, L.P. and Galen Employee Fund III, L.P.; and

 

 2 

 

 

(h)          For the avoidance of doubt, whenever there are vacancies in the
Board of Directors of the Company, the Company may reduce the number of seats to
the number of directors then serving, pending expansion upon designation of a
director by a party entitled to designate.

 

2.           Liability. No Party who shall vote or consent or withhold consent
or make a request with respect to any Securities subject to this Agreement on,
to or from any matter in compliance with the terms hereof that shall, as a
result of any such vote or consent or withholding of consent or making of a
request, have any obligation or liability to any other Party (whether such other
Party shall also vote or consent or withhold consent or make a request with
respect to any Securities, then subject to this Agreement).

 

3.           Certain Remedies. Without intending to limit the remedies available
to any of the Parties, each Party agrees that damages at law will be an
insufficient remedy in the event such Party violates the terms hereof or the
powers granted hereunder and each of the Parties hereto further agrees that each
of the other Parties hereto may apply for and have injunctive or other equitable
relief in any court of competent jurisdiction to restrain the breach or
threatened breach of, or otherwise specifically to enforce, any of such Party’s
agreements or the powers granted hereunder set forth herein.

 

4.           Representations. Each Party represents and warrants to each other
Party that this Agreement is its legal, valid and binding obligation,
enforceable against such Party in accordance with its terms, and will not result
in any (a) violation or breach of, or be in conflict with, each Party’s
respective organizational documents or material contracts, or (b) violation of
any statutes, laws, rules, regulations, orders or judgments applicable to such
Party.

 

5.           Transfer of Securities. Nothing herein shall prohibit or in any
manner restrict any Party’s ability to freely transfer, assign, convey, or
otherwise dispose of or convert its Securities; provided, that upon the
transfer, assignment, conveyance or disposition of any Securities by a Party,
such transferring Party shall cause the transferee to which the Securities are
transferred, assigned, conveyed or otherwise disposed to agree to be bound by
the terms hereof (unless such transfer is made pursuant to an effective
registration agreement under the Securities Act or through a broker pursuant to
Rule 144).

 

6.           Term. Except as provided in Sections 1(g) and 5 hereof, this
Agreement and the Parties’ obligations hereunder shall continue in effect for so
long as any of Schutte, Essex or Galen or any of their affiliates owns the
Minimum Threshold (as determined in accordance with Section 1(g)).

 

 3 

 

 

7.           Amendment. Any term of this Agreement or the powers granted
hereunder may be amended and the observance of any such term or power may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of majority of the Securities then
subject to this Agreement, which majority must include each of Schutte, Essex
and Galen (in each case, only so long as it continues to hold the Minimum
Threshold, determined in accordance with Section 1(g)).

 

8.           Binding Effect. (a) This Agreement and the powers granted hereunder
shall be binding upon, and shall inure to the benefit of, Schutte, Essex and
Galen and the Parties. To the extent this Agreement is not binding on a Party it
shall remain binding as to the Company, Schutte, Essex and Galen.

 

(b)          Nothing in this Agreement or the powers granted hereunder shall
obligate any Party hereto, in his or her capacity as an employee, officer or
director of the Company or any of its subsidiaries, to take or refrain from
taking any action in any such capacity or shall otherwise affect the rights or
obligations of any such party in any such capacity.

 

9.           Joinder. Schutte agrees to join in the Agreement and be a party
thereto.

 

10.          Notices. All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if transmitted by
facsimile or delivered either personally or by a nationally recognized courier
service marked for next business day delivery or sent in a sealed envelope by
first class mail, postage prepaid and either registered or certified, return
receipt requested, to the address for each Party as provided on the signature
pages hereto, or to such other address as any such Party shall designate in
writing. Any such notice, demand or communication shall be deemed to have been
given (a) on the date of delivery, if delivered personally, (b) on the date of
facsimile transmission, receipt confirmed, (c) one business day after delivery
to a nationally recognized overnight courier service, if marked for next day
delivery or (d) five business days after the date of mailing, if mailed.

 

11.         Miscellaneous. The section headings herein are inserted for
convenience of reference only and shall not affect the meaning or interpretation
hereof. This Agreement and the powers granted hereunder contain the entire
agreement among the Parties hereto with respect to the matters contemplated
herein. If for any reason any provision hereof shall be invalid, unenforceable
or inoperative, the validity and effect of the other provisions hereof shall not
be affected herein. This Agreement may be executed in one or more counterparts,
and by the Parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. This Agreement shall
become effective as to each signatory hereto upon the execution and delivery
hereof by such signatory. This Agreement and the powers granted hereunder shall
be governed in all respects by the laws of the State of New York wherein the
terms of this Agreement were negotiated, excluding to the greatest extent
permitted by law any rule of law that would cause the application of the laws of
any jurisdiction other than the State of New York.

 

12.         Successors and Assigns. Except as otherwise provided herein, this
Amendment shall inure to the benefit of, and be binding upon and enforceable
against, the parties to the Original Agreement, as amended, and their respective
successors, assigns, heirs, executors and administrators.

 

 4 

 

 

13.         Counterparts. This Amendment may be executed in separate
counterparts, including by facsimile, each of which shall be an original and all
of which taken together shall constitute one and the same agreement.

 

14.         Notices. For purposes of Section 10 of the Original Agreement, all
notices, demands or other communications to Galen, Schutte and Essex shall be
directed to the address set forth on the signature page hereto.

 

[SIGNATURE PAGES FOLLOW]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Voting Agreement as of the date first above written.

 



    ACURA PHARMACEUTICALS, INC.           By: /s/ Robert B. Jones      
Name:  Robert B. Jones       Title:    President and Chief Executive Officer    
            GALEN PARTNERS               By:  Claudius, L.L.C., General Partner
      680 Washington Blvd.       Stamford, CT 06901               /s/ Zubeen
Shroff        By:  Zubeen Shroff        Its:  General Partner              
ESSEX WOODLANDS HEALTH       VENTURES V, L.P.       21 Waterway Avenue,
Suite 225       The Woodlands, TX 77380               /s/ Immanuel Thangaraj    
  By:  Immanuel Thangaraj       Its:  Managing Director                   /s/
John Schutte     Name:  John Schutte     9707 Shelbyville Road     Louisville,
Kentucky 40223    





 

 6 